      Case 3:19-cr-00266-DCB-LRA Document 42 Filed 10/02/20 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION
UNITED STATES OF AMERICA                                          PLAINTIFF
VS.                          CRIMINAL ACTION NO. 3:19-CR-266-DCB-LRA
DARIE DAREALL THOMPSON                                            DEFENDANT


                                    ORDER
      This matter comes before the Court on Defendant Darie Dareall

Thompson’s Motion to Dismiss Indictment. [ECF No. 26]. Having

considered the motion, the response, and the applicable statutory

and case law, and being otherwise fully informed in the premises,

this Court finds that the Motion to Dismiss the Indictment should

be DENIED.

                                  Background

      Thompson is a former employee of the Meridian, Mississippi

Police Department and the Meridian Public School District. The

Meridian Police Department and the Meridian Public School District

are both recipients of federal fund grant programs. The Mississippi

State Auditor’s Office discovered several instances of Meridian

Police Department Employees receiving large payments for hours and

dates not worked. Thompson has been indicted on two counts of theft

and   embezzlement    from   an   agency    receiving   federal    funds   in

violation of 18 U.S.C. § 666(a)(1)(A). The Defendant moves to

dismiss based on failure to state an offense.

                                      1
    Case 3:19-cr-00266-DCB-LRA Document 42 Filed 10/02/20 Page 2 of 5



                                  Discussion

     A motion to dismiss an indictment for failure to state an

offense is a challenge to the sufficiency of the indictment;

therefore, the Court is required to “take the allegations of the

indictment as true and to determine whether an offense has been

stated.” United States v. Kay, 359 F.3d 738, 742 (5th Cir.2004)

(quoting United    States    v.     Hogue, 132        F.3d   1087,     1089     (5th

Cir.1998)). Federal Rule of Criminal Procedure 7(c)(1) requires

that the indictment be a “plain, concise, and definite written

statement   of    the   essential      facts     constituting        the   offense

charged.” See F.R.C.P.      7(c)(1).       “It   is   well   settled       that   an

indictment must set forth the offense with sufficient clarity and

certainty to apprise the accused of the crime with which he is

charged.” United States v. Bearden, 423 F.2d 805, 810 (5th Cir.

1970).

     “The   sufficiency     of    an   indictment       is   measured      by     two

criteria: (1) whether the indictment contains the elements of the

offense charged and sufficiently apprises the defendant so that he

will not be misled while preparing his defense; and (2) whether

the defendant is protected against another prosecution for the

same offense.” Id. (citing Russell v. United States, 369 U.S. 749,

763, (1962); Berger v. United States, 295 U.S. 78, 82(1935)).




                                       2
     Case 3:19-cr-00266-DCB-LRA Document 42 Filed 10/02/20 Page 3 of 5



      To be in violation of 18 U.S.C. §666 one must(1) be an agent

of   an   organization,   or   of   a   State,   local,   or   Indian   tribal

government, or any agency thereof, (2) embezzle, steal, obtain by

fraud, or otherwise without authority knowingly convert to the use

of any person other than the rightful owner or intentionally

misapplies, property that (3) is valued at $5,000 or more, and

(4) is owned by, or is under the care, custody, or control of such

organization, government, or agency. Thompson’s indictment follows

the wording of the statute, it alleges Thompson “being an agent

and employee of the City of Meridian, Mississippi . . . did

knowingly embezzle, steal, and obtain by fraud, and otherwise

without authority knowingly converted to his own use” funds in the

amount of $8,751 (Count 1) and $5,475 (Count 2). [ECF No. 29].

The indictment specifies the amount and a range of dates for when

the offense took place. Id. The language of the statute, coupled

with the specified amounts and dates, is sufficient to put the

Defendant on notice of the crime he is charged with as well as

protect him against another prosecution for the same offense.

      The Defendant relies on United States v. Schmitz, suggesting

that the Court dismiss the indictment on grounds of insufficiency.

See United States v. Schmitz, 634 F.3d 1247 (11th Cir. 2011). In

Schmitz, the 18 U.S.C. § 666(a)(1)(A) counts alleged that Schmitz,

“knowingly and willfully did embezzle, steal, obtain by fraud and

without authority convert to her own use and misapply” her salary,

                                        3
      Case 3:19-cr-00266-DCB-LRA Document 42 Filed 10/02/20 Page 4 of 5



for a three year period, alleging each salary year as a separate

count. Schmitz, 634 F.3d at 1257. The Eleventh Circuit found “that

the    allegations        of    fraud    in     the    federal-funds     counts   [were]

insufficient because they provide[d] absolutely no factual detail

regarding          the         scheme      to         defraud      the    [government]

program.” Id. at 1261.                  Express        incorporation      of      factual

allegations is necessary “where it is not at all apparent from the

face of the indictment that the facts of the mail-fraud counts

overlap with the facts of the federal-funds counts. The federal-

funds counts . . . do not stand on their own content, and do not

expressly incorporate any allegations about the scheme to defraud

from the mail-fraud counts.” Id. at 1263. The charge in Schmitz

was insufficient because it did not expressly incorporate the

necessary facts into the federal funds count, it was not apparent

how drawing one’s own salary could be considered fraud.

       The Fifth Circuit has noted “an indictment does not have to

set out evidence or details of how a crime was committed as long

as    it   gives    the    defendant       notice      of   what   the   government   is

charging.” United States v. Kay, 359 F.3d 738, 759 (5th Cir. 2004).

The specified amount stated in the charge coupled with the dates

from which the amount was received is enough information to put

Thompson on notice of the charges against him. Unlike Schmitz,

here each count of the indictment can stand on its own.



                                                4
    Case 3:19-cr-00266-DCB-LRA Document 42 Filed 10/02/20 Page 5 of 5



    Accordingly,

    IT IS HEREBY ORDERED that the Motion to Dismiss the Indictment

is DENIED.

    SO ORDERED this the 1st day of October, 2020.

                                         \s\ David Bramlette_________
                                         UNITED STATES DISTRICT JUDGE




                                   5
